DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claim 15 is allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Barry Choobin on May 18, 2022.
The application has been amended as follows: 
Claim 15. A method of generating information about scalp hair amounts in a plurality of persons comprising: 
providing a device comprising: Page 2 of 8Appl. No. 17/203,308 Reply to Office Action of February 02, 2022 
a) a cap configured in a shape of a human scalp, wherein the cap comprises: 
(1) a control module comprising: 
(a) a microprocessor; 
(b) a battery power source; 
(c) a memory comprising a set of instructions which upon execution by the microprocessor operates the control module; 
(d) a communications circuitry configured to communicate with an external device;  
(e) a housing encasing the microprocessor, the battery power source, the memory, and the communications circuitry; and 
(2) at least one light source configured on a scalp facing cap side, wherein the at least one light source operably coupled to the control module, the at least one light source configured to generate light in a predetermined spectrum for light therapy; 
wherein the cap further comprises: 
a light guide for delivering the light to a scalp area, the light guide comprises: 
at least one conduit curved to a substantially U shape, the at least one conduit has a first end and an opposite second end, and 
a branch tube that has a bifurcated end and an opposite third end, wherein the bifurcated end of the branch tube is continuous with the at least one conduit such that the branch tube is in optical communication with the at least one conduit, 
wherein a first laser source of the at least one light source is coupled to the first end of the at least one conduit, a second laser source of the at least one light source coupled to the second end of the at least one conduit, and a third laser source of the at least one light source coupled to the third end of the branch tube.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 15 in the claim set filed on May 2, 2022 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method of generating information about scalp hair amounts in a plurality of persons comprising: providing a device comprising: a cap configured in a shape of a human scalp, wherein the cap further comprises: a light guide for delivering the light to a scalp area, the light guide comprises: at least one conduit curved to a substantially U shape, the at least one conduit has a first end and an opposite second end, and a branch tube that has a bifurcated end and an opposite third end, wherein the bifurcated end of the branch tube is continuous with the at least one conduit such that the branch tube is in optical communication with the at least one conduit, wherein a first laser source is coupled to the first end of the at least one conduit, a second laser source coupled to the second end of the at least one conduit, and a third laser source coupled to the third end of the branch tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 18, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        


/JONATHAN T KUO/Primary Examiner, Art Unit 3792